Citation Nr: 0704376	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  02-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for low back pain.  

2. Entitlement to service connection for bilateral knee 
disability.  

3. Entitlement to service connection for uterine fibroids.

4. Entitlement to service connection for thyroid disease.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
REMAND 

The veteran, who is the appellant, served on active duty from 
December 1980 to December 1983.  She also served in the U.S. 
Army Reserve and the Army National Guard from 1983 to 2001, 
during which time she had several periods of Active Duty for 
Training (ACDUTRA), including in November 1990.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.                

In November 2004, the veteran appeared at a hearing before 
the undersigned.  A transcript of the hearing is in the 
record.  During the hearing, the veteran raised the issue of 
service connection for systemic lupus erythematosus, which is 
referred to the RO for appropriate action. 

In a decision in April 2005, the Board denied service 
connection for low back pain, bilateral knee disability, 
uterine fibroids, and tuberculosis.  In the same decision, 
the Board remanded the claim of service connection for 
thyroid disease.  

The veteran then appealed the Board's decision of April 2005 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2006, the parties, the veteran, who was 
then represented by counsel, and the legal representative of 
the Department of Veterans Affairs, the Office of the General 
Counsel, filed a Joint Motion to vacate and remanded the 
Board's decision of April 2005.  

In August 2006, in an order, the Court granted the Joint 
Motion and remanded the matter for compliance with the 
instructions in the Joint Motion. 

Copies of the Joint Motion and Court's Order are in the 
claims file.

In the Joint Motion, the parties agreed that the portion of 
the Board's decision, denying service connection for 
tuberculosis, should be affirmed and did not appeal the 
denial of service connection for tuberculosis to the Court. 

The parties also agreed that VA should obtain the medical 
records for the veteran's periods of Reserve and National 
Guard service and that the veteran should be afforded a VA 
examination to determine the etiology of the uterine fibroids 
and the back and knee conditions.  The parties also raised 
the issue of service connection for a hysterectomy secondary 
to uterine fibroids, which is referred to the RO for 
appropriate action. 

A decision on the claim of service connection for thyroid 
disease is deferred until the evidentiary development 
requested is completed.

In compliance with the Court's order, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for the following action:

1. Contact the appropriate Federal 
custodian to verify the dates of the 
veteran's Army Reserve service, including 
all periods of active duty for training 
and inactive duty training from 1984 to 
2001.  Also request all medical records.  
If the information is not available, the 
custodian should indicate whether the 
records do not exist or that the custodian 
does not have the records requested.   

2. Contact the appropriate State agency to 
verify the dates of the veteran's National 
Guard service, including all periods of 
active duty for training and inactive duty 
training from 1984 to 2001.  Also request 
any medical records.  If the information 
is not available, the custodian should 
indicate whether the records do not exist 
or that the custodian does not have the 
records requested. 

3. Request from the appropriate Federal 
custodian any medical records, pertaining 
to the veteran in her status as the 
dependent of her husband, who was on 
active duty with the United States Air 
Force from 1979 to 1999.  

4. After the above requests have been 
made, document for the record whether or 
not the records exist or whether further 
efforts to obtain the records would be 
futile. 38 C.F.R. § 3.159(c)(2). 

5. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is as least as likely as not:  

a). That the current low back pain, 
first documented in 1994 and variously 
attributed to myofascial pain, lumbar 
radiculopathy, scoliosis, or arthritis, 
is etiologically related to muscles 
spasms the veteran testified to having 
during service in December 1980; and, 

(b). That the current bilateral knee 
disability, first documented in 1999 
with a history, dating to 1994, and 
variously attributed to patellofemoral 
syndrome or degenerative arthritis, is 
etiologically related to complaints of 
knee pain that the veteran testified to 
having during service in December 1980.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation. 

If the requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state.

The claims folder must be made available 
for review by the examiner.

6. Schedule the veteran for a VA 
gynecological examination to determine 
whether it is as least as likely as not 
that the uterine fibroids, first 
documented in 1987, and surgically removed 
in 1988 and 1990, with recurrence in 2002 
and a hysterectomy in 2002, had onset in 
service with due regard to accepted 
medical principles, pertaining to the 
history, manifestations, clinical course, 
and characteristics of the disease. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

The claims folder must be made available 
for review by the examiner.

7. After the requested development has 
been adjudicate the claims.  In any 
benefit sought on appeal is denied furnish 
the veteran a supplemental statement of 
the case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



